DETAILED ACTION
Response to Arguments
Applicant’s remarks filed on 10/27/21 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-13, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing, however, applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
< Remainder of Page Left Intentionally Blank >

Election/Restrictions
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 14 involves the comparison of a particular frame to another, determination of a comparison task between the frame with respect to a number of objects in the frame, and using a partial information based upon the determination to determine a flow, whereas, claims 1, 5, and 9 utilize a change in the number of people over time to determine the direction of flow. The difference between the two claims includes at least an analysis of two particular frames, using less than the full amount of data provided on the number of people, and the determination of the flow being based upon the time series change vs the number being different.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
< Remainder of Page Left Intentionally Blank >
	
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-11, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. [US 2014/0320682 A1], in view of Goodman [US 2007/0032242 A1], in view of Moon et al. [US 2009/0158309 A1].
Claim 1: A movement state estimation device comprising: 

at least one memory storing instructions; and  [Kuwabara, [0065]]

at least one processor executing the instructions to perform: [Kuwabara, [0065]]

estimating a time-series change of a number of people in a plurality of regions of an image by using machine learning on a plurality of image frames; and [Kuwabara, [0035 and 0065]] Kuwabara teaches the comparison of image frames in a time series to determine the movement flow of an object of interest over a time series and this is being done based upon similarities determined in local regions. 

Kuwabara does not explicitly teach the object being a person, machine learning and the estimation of the direction of flow, however, the limitations are taught as follows:

estimating a direction of flow of the people in the image based on the estimated time-series change of the number of people in the plurality of regions. [Goodman, [0007 and 0047]] Goodman teaches the estimation of the number of people in the region of interest to generate estimates of the flow of people given in the geographical area of interest over time. 

Kuwabara in view of Goodman does not explicitly teach the machine learning, however, the limitations are taught as follows: [Moon, [0099]] Moon teaches the machine learning with the analysis of the crowd dynamics and the training data being fed into machine learning systems.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of Kuwabara, wherein the comparison of image frames in a time series to determine the movement of an object of interest over a time series and this is being done based upon similarities determined in local regions, with the teachings of Goodman, wherein the area of interest, now considered the multiple areas of interest, are analyzed in order to determine the flow of people. One skilled in the art would have been motivated to modify Kuwabara in this manner in order to utilize the determination of the direction estimation for the regions. Kuwabara in view of Goodman does not explicitly teach the process being conducted by using machine learning, however, [Moon, [0099]] Moon teaches the machine learning with the analysis of the crowd dynamics and the training data being fed into machine learning systems. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings of Kuwabara and Goodman, as described above, further with the teachings of Moon, wherein the crowd analysis is done by machine learning to help in identification of the number of person within a frame wherein machine learning is known in the art to simplify the analysis and provide more accurate results. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim.

Claim 2 The movement state estimation device according to claim 1, wherein the at least one processor further executes the instructions to perform: estimating the direction of flow based on a movement of the people in the plurality of regions. [Kuwabara, [0035 and 0065]] Kuwabara teaches the comparison of image frames in a time series to determine the movement of an object of interest over a time series and this is being done based upon similarities determined in local regions. [Goodman, [0007 and 0047]] Goodman teaches the estimation of the number of people in the region of interest to generate estimates of the flow of people given in the geographical area of interest over time. 

Claim 3: The movement state estimation device according to claim 2, wherein the movement of the people is based on a motion vector of pixels among a plurality of images including the image. [Moon, [0095]] Moon teaches the analysis of the crowd over a sampling period of time and collection of the motion vector with respect to the crowd movement and changes in direction of the crowd movement.

Claim 5 and 9 are rejected for similar reasons as to those described in claim 1.
Claim 6 and 10 are rejected for similar reasons as to those described in claim 2.
Claim 7 and 11 are rejected for similar reasons as to those descried in claim 3.

Claim 13: The movement state estimation device according to claim 1, wherein estimating the direction of flow of the people is further based on comparing amounts of time series change among the region. [Kuwabara, [0035 and 0065]] Kuwabara teaches the comparison of image frames in a time series to determine the movement flow of an object of interest over a time series and this is being done based upon similarities determined in local regions.
< Remainder of Page Left Intentionally Blank >

Claims 4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. [US 2014/0320682 A1] in view of Goodman [US 2007/0032242 A1] in view of Moon et al. [US 2009/0158309 A1], as described in claim 1, further in view of Rodriguez et al. [Data-Driven Crowd Analysis in Videos].
Claim 4: The movement state estimation device according to claim 1, wherein using the machine learning to estimate the number of the people comprises using a classifier which is trained based on crowd patches, and wherein the crowd-patches are local images including a crowd state of an overlap of the people.  [Rodriguez, Abstract, Figure 2 and 4, Page 1237 – Low-level Representation, Page 1238 – Matching, Local Crowd Patch Matching and Global Crowded Scene Matching] Rodriguez teaches finding analogous crowd patches in the database which contain similar patterns of behavior that act as prior constraints of tracking an individual. The crowd motion are learned clusters. [Moon, [0099]] Moon teaches the machine learning used with the analysis of the crowd dynamics and the training data being fed to the machine learning system. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of Kuwabara, Moon, and Goodman as described in claim 1, with the teachings of Rodriguez, wherein Rodriguez uses the crowd patches to represent the crowd state from learned clusters. One skilled in the art would have been motivated to modify Kuwabara, Moon, and Goodman in this manner in order to substitute the machine learning method of Moon with the Machine learning method of Rodriguez in which the crowd patches are used for the estimation of the number of people using the trained classifier which is trained based upon crowd patches. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2. 

Claim 8 and 12 are rejected for similar reasons as to those descried in claim 4. 
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661